DETAILED ACTION
This Office action is in reply to correspondence filed 19 October 2020 in regard to application no. 15/181,395.  Claims 3, 9, 13, 17 and 19 have been cancelled.  Claims 1, 2, 4-8, 10-12, 14-16, 18 and 20-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 contain the trademark/trade name PayPal.  PayPal is a registered trademark of PayPal, Inc. of San Jose, CA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of account and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-12, 14-16, 18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to a method (process), claim 11 to a system (machine) and claim 16 to a tangible computer-readable medium (manufacture); the others depend from these.  The claim(s) recite(s) receiving a code with and without certain characteristics; receiving a code is data gathering.  Further, the claim recites (taking claim 1 as typical) using the received information to determine a person’s identity, sending information to another person, receiving a confirmation of the identity of the first person from the second person, receiving an indication of an amount of money to be transferred, and transferring money between accounts in the usual manner.
This all lies within the enumerated abstract idea of commercial or legal interactions, one of “[c]ertain methods of organizing human activity”, or a fundamental economic principle or practice.  Further, they are all mental steps, which can be done in the human mind or with a pen and paper.  A person can gather data, can determine a person’s identity from data received, can tell another person some of this information by simply speaking it, can receive a response verbally or on paper, and can transfer money by simply handing currency to the receiving person or by going to the local bank and directing the teller to make the transfer.  None of this would present any difficulty and none of it implicates any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, and sending data over generic networks, the claims do nothing more than what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about an identifying code, confirmation of a person’s identity, amounts of money and so forth, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the method is “computer-implemented” and sending and receiving data to and from an external device in no particular way is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Between claims 11 and 16, the claims include a processor and memory storing instructions.  These elements are recited at a high degree of generality, and the applicant is explicitly clear, ¶ 58, that no particular machine is necessary in that “[a]ny kind of portable electronic device is suited”, and even beyond that, ¶ 61, “it is intended that the present invention not be limited to the particular embodiments disclosed”.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but are likewise directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 12, 18 and 21-23 are simply further descriptive of the type of information being manipulated; claim 4 simply recites further data gathering, claims 5-7, 10, 14, 15 and 20 simply recite further manipulation of information, and claim 8 simply requires a certain timing.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 17 September 2020 in regard to the rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  As was stated above, the type of information being manipulated such as “specific non-private identifying information”, which need be nothing more than a person’s name (which is specific, non-private and identifying), does not impose meaningful limitations or render the idea less abstract.  That there are “additional” steps is unavailing as the steps are, themselves, abstract.
“Money transfer” is not a technology but an ages-old and fundamental business practice, and does not become a technology simply because one chooses to use a computer to accomplish it.  That something may be “quick and easy” or “in an anonymous manner that provides security and privacy” may improve the state of mind of the person using the invention, but does not improve the computer or other technology.
The claims bear no technical similarity to example 40, in which a computer monitored network traffic data and performed steps in response; as the explanation points out, it has a specific technical effect, to limit “collection of additional Netflow protocol data” to only “when the initially collected data reflects an abnormal condition”, which “avoids excess traffic volume on the network and hindrance of network performance”, resulting in “improved network monitoring”.  The Examiner sees nothing meaningfully in common between a network monitoring system and a system to transfer money between two entities.
The applicant has not made any traversal of the Examiner’s finding that the claims recite abstraction.  In regard to integration into a practical application, though the applicant repeatedly asserts in conclusory fashion that the claims do so, the applicant has not persuasively argued that they improve the functioning of a computer, invoke a particular machine, transform matter or add additional limitations that go beyond generally linking the abstract idea to a particular technological environment.  The applicant has not made any traversal of the Examiner’s finding that there are no additional elements that amount to significantly more than the abstract idea.
As such, the rejection is maintained.

Conclusion
As there is no rejection made herein under 35 U.S.C. § 102 or 103, a brief review of the state of the art prior to the filing of the claimed invention is in order.  In a previous Office action, claims were rejected on the basis of at least Shastry and Heath.  As the claims have since been amended, further search and consideration were conducted.
Wankmueller et al. (U.S. Publication No. 2010/0044433) disclose a method to remotely issue proximity payment devices [title] which exchanges data by using “one-time codes” to “protect” a “communication link”. [0040] As he explains, [e.g. 0004] such contactless payment cards may conform to EMV standards, which, as known to those of skill in the art, require the payer to be in proximity to the device of the entity being paid.
Zheng et al. (U.S. Publication No. 2014/0195424) disclose a digital wallet [title] that provides a “temporary time-sensitive code” to a “client device”. [0006] This is done “to provide verification information to confirm that the intended recipient actually received” a card. [0064] It manages information about funds in a “customer’s bank account” or a “debit account”. [0054] But none of these, alone or if combined, teach every limitation of the claims of the present invention, in particular the way the identifying information is passed from device to device, when combined with the other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694